Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 1 of 14 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

NORTH ORANGE PENTECOSTAL CHURCH,

PLAINTIFF

 vs.                                                 CIVIL ACTION NO. 1:19-cv-00397
                                                     JUDGE_________________________

MID-CENTURY INSURANCE COMPANY,

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

       COMES NOW, NORTH ORANGE PENTECOSTAL CHURCH (hereinafter,

referred to as Plaintiff), and files this, its Original Complaint, and for causes of action

against MID-CENTURY INSURANCE COMPANY (‘MID-CENTURY”) (hereinafter,

referred to as “Defendant”), would show unto the Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff NORTH ORANGE PENTECOSTAL CHURCH owns the

property located at 7144 Highway 87 North, Orange, Texas 77632 that is the subject of

this lawsuit and is situated in Orange County, Texas.

       2.      Defendant, MID-CENTURY is a foreign insurance company registered to

engage in the business of insurance in the State of Texas. MID-CENTURY’s principal

place of business is located in Woodland Hills, California. This Defendant may be

served with personal service by a process server, by serving its Attorney for Service,

Christine Granger, 15700 Long Vista Dr., Austin, Texas 78728-3822.




                                            1
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 2 of 14 PageID #: 2



                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS

         8.       This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about August 28,

1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 3 of 14 PageID #: 3



2017, Plaintiff’s property sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

         9.    Plaintiff submitted a claim to Defendant, MID-CENTURY, pursuant to

the contract of insurance, for damages to the property as a result of Hurricane Harvey and

asked Defendant MID-CENTURY to honor its contractual obligations and cover the cost

of repairs to the property.

         10.   Defendant, MID-CENTURY, accepted the Plaintiff’s claim and assigned a

claim number of 3009406366.

         11.   Defendant, MID-CENTURY assigned adjuster Salvatore Silcox to inspect,

investigate, evaluate the claim, assess the damages to the property, and communicate

with the Plaintiff as to coverage under the policy.

         12.   Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the property for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim.

         13.   Salvatore Silcox and Stevephen Lott performed an inspection of the

subject insured property on September 21, 2017. Mr. Silcox provided an estimate of the

damages on October 23, 2017. Mr. Silcox estimated the covered damages at a

replacement cost value of $76,654.83, which misrepresented the value of Plaintiff’s total

loss.

         14.   Even though the property had sustained extensive damages from the

storm, Silcox ignored wind created damages to the main structure and only

acknowledged minor wind damage to the add-on building. Silcox completed a results




                                             3
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 4 of 14 PageID #: 4



oriented, unreasonable inspection, failed to document all the covered wind damages to

the property, ignored facts supporting coverage and improperly denied a Plaintiff’s

damages.

       15.     Plaintiff did not agree with Mr. Silcox’s assessment of the damages to its

property.

       16.     Stevephen Lott determined that Plaintiff’s property damages were grossly

undervalued by Mr. Silcox and MID-CENTURY. After inspecting the property, Mr. Lott

determined that there was wind damage to the roof and water that entered through wind

created openings.       Mr. Lott provided an estimate of damages in the amount of

$178,698.25.


       17.     Plaintiff contacted MID-CENTURY to discuss its disagreement with the

coverage determination made by Silcox. Defendant, MID-CENTURY then retained

Hancock Consulting to investigate and evaluate the claim. Hancock Consulting then

assigned Addam Pollock, to perform a visual inspection of the property and determine the

extent of the damage.

       18.     Mr. Pollock performed his inspection on September 29, 2017 and

concluded in his report that Hurricane Harvey had caused no storm damages to the

property.

       19.     Plaintiff then retained Richard Clarke of Risk Protection Services to

inspect and assist in determining the extent of damage to the property from the storm. Mr.

Clarke inspected the property and concluded based on his observations and inspection

that compromising damage occurred to the property from Hurricane Harvey winds. Mr.

Clarke submitted an estimate with damages totaling $161,430.18.



                                            4
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 5 of 14 PageID #: 5



         20.    Defendant, MID-CENTURY relied upon Mr. Silcox’s and Mr. Pollock’s

inaccurate and unreasonable reports to deny the Plaintiff’s damages.        Furthermore,

Defendant, MID-CENTURY failed to accept or deny coverage for the remaining

damages in writing within the statutory deadline.

         21.    Based on the improper, inadequate, and incomplete investigation of MID-

CENTURY, and its representatives, the Plaintiff’s damages were only estimated at

$76,654.83.

         22.    To date Plaintiff has yet to receive full payment on its Hurricane Harvey

claim.

         23.    Defendant, MID-CENTURY ignored the information provided by the

Plaintiff, Mr. Lott, and Mr. Clarke. Instead, Defendant, MID-CENTURY chose simply

to only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports which

supported the results-oriented investigation and coverage decisions supporting denial of

Plaintiff’s claim.

         24.    Defendant, MID-CENTURY failed to perform its contractual obligation to

compensate Plaintiff under the terms of the Policy.

         CAUSES OF ACTION AGAINST DEFENDANT, MID-CENTURY -
                    COUNT I - BREACH OF CONTRACT

         25.    Each of the foregoing paragraphs is incorporated by reference in the

following.

         26.    Plaintiff and Defendant MID-CENTURY executed a valid and enforceable

written insurance contract providing insurance coverage to the insured location at 7144

Highway 87 North, Orange, Texas 77632. The policy provides coverage for the peril of




                                            5
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 6 of 14 PageID #: 6



wind, hurricane and rain, such as those sustained during Hurricane Harvey, among other

perils.

          27.   All damages and loss to the Plaintiff’s property were caused by the direct

result of a peril for which Defendant MID-CENTURY insured the Plaintiff, pursuant to

the policy herein, specifically, the perils of hurricane, wind, and rain.

          28.   Defendant, MID-CENTURY sold the subject insurance policy to Plaintiff

insuring the subject insured property in its “as is” condition.

          29.   Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

          30.   Plaintiff submitted a claim to Defendant, MID-CENTURY pursuant to the

contract of insurance for damages as a result of high winds and rain that occurred during

Hurricane Harvey.

          31.   Plaintiff provided Defendant, MID-CENTURY, with proper notice of

damage to the exterior and interior of the subject insured property.

          32.   Defendant, MID-CENTURY ignored the information provided by the

public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.

          33.   MID-CENTURY by and through its adjusters and representatives have

failed to properly evaluate the damages resulting from the covered cause of loss.

          34.   MID-CENTURY by and through its adjusters and representatives failed to

retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject property.




                                               6
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 7 of 14 PageID #: 7



        35.       As of this date, MID-CENTURY by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        36.       Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        37.       Defendant, MID-CENTURY, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        38.       Defendant, MID-CENTURY has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        39.       As of this date Defendant, MID-CENTURY continues to be in breach of

the contract.

        40.       MID-CENTURY ignored the information provided by Plaintiff and its

public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.

        41.       MID-CENTURY failed to make any payment after receipt of the

additional information from Plaintiff and their public adjuster.

        42.       The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.




                                                7
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 8 of 14 PageID #: 8



     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       43.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       44.     Defendant MID-CENTURY is an entity that is required to comply with

Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. MID-CENTURY through

                  its agents, employees, or consultants prepared an estimate of damages

                  that was misleading as to the value of damages to the subject property

                  stating the total damages were $76,654.83.


               b. Failing to state a material fact necessary to make other statements

                  made not misleading, considering the circumstances under which the

                  statements were made.          MID-CENTURY through its agents,

                  employees, or consultants failed to advise Plaintiff that it failed to

                  perform proper testing of the building and property in order to more

                  accurately investigate and evaluate the damages resulting from the

                  covered perils of hurricane, wind and rain.


               c. Making a statement in a manner that would mislead a reasonably

                  prudent person to a false conclusion of a material fact. MID-

                  CENTURY through its agents, employees, or consultants advised


                                            8
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 9 of 14 PageID #: 9



                Plaintiffs and their public adjuster in a letter dated October 23, 2017

                that it had investigated and evaluated the damages to the subject

                property resulting from the August 28, 2017 hurricane and concluded

                its coverage determination, thereby misleading the Plaintiff to

                conclude that a proper and complete investigation had been performed.


      2.     Failing to attempt in good faith to effectuate a prompt, fair, and equitable

             settlement of a claim with respect to which the insurer’s liability had

             become reasonably clear.      MID-CENTURY failed to consider reports

             provided by Plaintiff and failed to utilize information in the reports that

             would support coverage of Plaintiff’s damages.


      3.     Failing to promptly provide a reasonable explanation of the basis in the

             policy, in relation to the facts or applicable law, for the insurer’s denial of

             a claim. To date, Defendant has failed to provide a reasonable explanation

             of the basis of its denial of coverage for all of Plaintiff’s damages.


      4.     Refusing to pay a claim without conducting a reasonable investigation

             with respect to the claim. MID-CENTURY through its agents, employees,

             or consultants failed to request its employees, agents, or consultants to

             perform proper testing of the building at the subject insured property in

             order to properly evaluate the extent and value of damages resulting from

             the Hurricane Harvey event of August 28, 2017.


      45.    Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more


                                            9
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 10 of 14 PageID #: 10



  accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

  performed proper testing of the building and had not properly investigated and evaluated

  the damages, and preparing both a misleading and inaccurate damage estimate resulted in

  Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

  settlement of the claims, even though Defendant’s liability under the policy was

  reasonably clear, and constitutes an unfair method of competition and an unfair and

  deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

  541.060 and 541.061.

   COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


         46.      Each of the foregoing paragraphs is incorporated by reference here fully.

         47.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

  Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

  article are made actionable by Tex. Ins. Code Section 542.060.

         48.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

  the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

  Code 542.056.

         49.      Defendant failed to timely conduct a proper investigation of the damages

  to the subject property resulting from a covered peril. resulting in a delay of payment of

  adequate insurance benefits as contracted under the insurance policy between the parties.

         50.      Defendant’s failure to give adequate consideration to the information

  provided by Plaintiff’s public adjuster and Plaintiff, which made liability reasonably

  clear, resulted in additional delay of payment of the claim after having sufficient

  information to make payment for such claim.



                                               10
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 11 of 14 PageID #: 11



          51.     MID-CENTURY ignored the information provided by Plaintiff and

  Plaintiff’s public adjuster during the handling of the claim and did not make a payment.

          52.     MID-CENTURY, upon receipt of the Richard Clarke estimate from

  Plaintiff, had sufficient information to make full payment to Plaintiff for the damages, but

  as of this date has failed to do so.

                      COUNT IV - BREACH OF COMMON LAW
                     DUTY OF GOOD FAITH AND FAIR DEALING

          53.     Each of the foregoing paragraphs is incorporated by reference here fully.

          54.     Defendant’s conduct constitutes a breach of the common law duty of good

  faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

  contradiction of the applicable industry standards of good faith and fair dealing.

          55.     Defendant failed to conduct a proper and thorough evaluation, failing to

  perform adequate testing of the building to more accurately investigate and evaluate the

  damages, failing to advise Plaintiff that it had not performed proper testing of the

  building and had not properly investigated and evaluated the damages, and preparing

  both a misleading and inaccurate damage estimate.

          56.     Defendant’s failure, as described above, to adequately and reasonably

  investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

  full well through the exercise of reasonable diligence that its liability was reasonably

  clear, resulted in a breach of the duty of good faith and fair dealing.

          57.     MID-CENTURY ignored the information provided by Plaintiff’s public

  adjuster during the handling of the claim and did not make any payment.




                                                11
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 12 of 14 PageID #: 12



         58.     MID-CENTURY failed to make any payment after receipt of the

  additional information from the public adjuster and Plaintiff, when MID-CENTURY

  knew or should have known liability was reasonably clear.

                       COUNT V – VIOLATIONS OF THE TEXAS
                        DECEPTIVE TRADE PRACTICES ACT

         59.     Each of the foregoing paragraphs is incorporated by reference here fully.

         60.     At all material times herein, Plaintiff was a “consumer” who purchased

  insurance products and services from Defendant, MID-CENTURY and the products and

  services form the basis of this action.

         61.     Defendant MID-CENTURY has violated the Texas Deceptive Trade

  Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

                 a. By accepting insurance premiums but refusing without a
                    reasonable basis to pay benefits due and owing, engaged in an
                    unconscionable action or course of action prohibited by DTPA §
                    17.50(a)(1)(3) in that       Defendant MID-CENTURY took
                    advantage of Plaintiff’s lack of knowledge, ability, experience,
                    and capacity to a grossly unfair degree, resulting in a gross
                    disparity between the consideration paid in the transaction and
                    the value received, all in violation of Chapters 541 and 542 of
                    the Texas Insurance Code;

                 b. Generally engaging in unconscionable courses of action while
                    handling the claim; and/or

                 c. Violating the provisions of the Texas Insurance Code, as further
                    described elsewhere herein.


                               KNOWLEDGE AND INTENT

         62.     Each of the acts described above, together and singularly, was done

  “knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

  described herein.




                                              12
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 13 of 14 PageID #: 13



                                 DAMAGES AND PRAYER

          63.    WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complain

  of Defendant MID-CENTURY’ acts and omissions and pray that, Defendant be cited to

  appear and answer and that upon a final trial on the merits, Plaintiff recover from

  Defendant the following:

          64.    Plaintiff would show that the aforementioned acts, taken together or

  singularly, constitute the proximate and/or producing causes of damages sustained by

  Plaintiff.

          65.    For breach of contract by Defendant, MID-CENTURY, Plaintiff is entitled

  to regain the benefit of their bargain, which is the amount of the claims, together with

  attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

          66.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

  Defendant, MID-CENTURY, Plaintiff is entitled to actual damages, which includes the

  loss of the benefits that should have been paid pursuant to the policy, including but not

  limited to direct and indirect consequential damages, mental anguish, court costs and

  attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

  (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

          67.    For noncompliance with the Texas Prompt Payment of Claims Act by

  Defendant, MID-CENTURY, Plaintiff is entitled to the amount of its claim, as well as ten

  (10) percent interest per annum post judgment interest, together with reasonable and

  necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

  or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

  Sec. 542.058 et seq. and 542.060 et seq.




                                               13
Case 1:19-cv-00397-MJT Document 1 Filed 09/04/19 Page 14 of 14 PageID #: 14



         68.    For violations of the common law duty of good faith and fair dealing by

  Defendant, MID-CENTURY, Plaintiff is entitled to actual damages, direct and indirect

  consequential damages, mental anguish, and exemplary damages.

         69.    For noncompliance with the Texas Deceptive Trade Practices Act

  (“DTPA”) by Defendant, MID-CENTURY, Plaintiff is entitled to actual damages, which

  includes the loss of the benefits that should have been paid pursuant to the policy,

  including but not limited to direct and indirect consequential damages and mental anguish

  damages, court costs and attorney’s fees. For knowing conduct of the acts complained

  of, Plaintiff asks for three (3) times its damages, pursuant to the DTPA and Tex. Ins.

  Code Ann. Section 541.152 et seq.

                                      JURY DEMAND

         70.    Plaintiff respectfully demands a trial by jury.



                                              Respectfully submitted,

                                              PANDIT LAW FIRM, L.L.C.


                                              BY: /s/ Phillip N. Sanov
                                              PHILLIP N. SANOV, Bar No. 17635950
                                              CARLA R. DELPIT, Bar No. 2248226
                                              One Galleria Tower
                                              2700 Post Oak Blvd., 21st Floor
                                              Houston, Texas 77056
                                              Telephone: (832) 583-5663
                                              Facsimile:      (504) 313-3820
                                              Email: psanov@panditlaw.com
                                                      cdelpit@panditlaw.com

                                              ATTORNEYS FOR PLAINTIFF
                                              NORTH ORANGE PENTECOSTAL
                                              CHURCH




                                             14
